UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 01-6598



LAWRENCE E. GRIFFIN,

                                                Movant - Appellant,

          versus


MICHELLE ELZIE, Warden,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. James R. Spencer, District Judge.
(CA-01-3-3)


Submitted:   July 26, 2001                 Decided:   August 2, 2001


Before WILKINS, LUTTIG, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Lawrence E. Griffin, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Lawrence E. Griffin appeals the district court’s order denying

his petition for mandamus relief.   We have reviewed the record and

the district court’s opinion accepting the report and recommen-

dation of the magistrate judge and find no reversible error.

Accordingly, we grant Griffin’s motion to amend his pleading and

affirm on the reasoning of the district court.      See Griffin v.

Elzie, No. CA-01-3-3 (E.D. Va. Mar. 29, 2001).   We deny Griffin’s

motion for appointment of counsel and his motion captioned “Appel-

late Revised Petition Remanding Motion to Dismiss.”    We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                          AFFIRMED




                                2